DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-40 were originally filed August 21, 2020.
	The amendment received November 3, 2020 canceled claims 2-7, 13-15, 21, 22, 27-31, and 36-39; amended claims 8, 12, 16, 23, 25, 26, 34, 35, and 40; and added new claim 41.
	The amendment received October 7, 2021 canceled claims 1, 8-12, and 16-20; amended claims 23, 34, and 35; and added new claims 42-51.
	Claims 23-26, 32-35, and 40-51 are currently pending.
	Claims 41-44, 46, and 48-51 are currently under consideration.

Election/Restrictions
Applicant’s election without traverse of Group II (previous claims 23-26, 32-35, 40, and 41; now claims 23-26, 32-35, and 40-51) in the reply filed on October 7, 2021 is acknowledged.

Applicant’s election of SEQ ID NO: 1 wherein each non-glycine amino acid is a D amino acid, a formulation for the gastrointestinal tract, a dosage of more than about 0.5 mg, and a subject with celiac disease as the species in the reply filed on October 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021.

Priority
The present application is a 371 (National Stage) of PCT/US2019/019350 filed February 25, 2019 which claims the benefit of 62/634,536 filed February 23, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 21, 2020 and October 7, 2021 are being considered by the examiner.

Drawings
No drawings are present.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

	See page 2, line 10 (second recitation of sequence with residue numbers also requires a SEQ ID NO:).

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The abstract of the disclosure is objected to because the last line should read “thereby allowing improved therapy and more desirable dosing schedules” (emphasis added).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the first line of the specification should be updated to include priority to the PCT.  
Appropriate correction is required.

Claim Objections
Claim 48 is objected to because of the following informalities: all method steps should be recited as active, positive steps (i.e. “wherein administering the peptide is at a unit dose comprising more than about 0.5 mg of said peptide”).  Appropriate correction is required.

Claim 49 is objected to because of the following informalities: all method steps should be recited as active, positive steps (i.e. “wherein administering the peptide is at a unit dose comprising more than about 1 mg of said peptide”).  Appropriate correction is required.

Claim 50 is objected to because of the following informalities: all method steps should be recited as active, positive steps (i.e. “wherein administering the peptide is at a unit dose comprising more than about 2 mg of said peptide”).  Appropriate correction is required.

Claim 51 is objected to because of the following informalities: all method steps should be recited as active, positive steps (i.e. “wherein administering the composition is less than 3 times daily”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44, 46, and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed method. For example, it is unclear what the intended result of the method is. There is not a correlation between the preamble and the result of the administering step. The following is one potential suggestion:
“A method for promoting tight junction integrity of a tissue, comprising administering to the tissue of a subject in need thereof a composition comprising the peptide of SEQ ID NO: 1, wherein each non-glycine amino acid is a D-amino acid and wherein the promoting tight junction integrity of a tissue treats a disease or condition associated with tight junction permeability.”. No new matter may be added.

Claims 41-44, 46, and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed method. For example, since the administration step is only regarding the tissue of a subject, it is unclear if the scope of the claim is referring to an in vitro method, an in vivo method, and/or both.

Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
The present claims read “a composition comprising the peptide of SEQ ID NO: 1”. Therefore, the present claims require full length SEQ ID NO: 1 (i.e. GGVLVQPG).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44, 46, and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano et al. U.S. Patent Application Publication 2008/0103100 published May 1, 2008; Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013; and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011.
For present claims 41-44, 46, and 48-51, Fasano et al. teach methods of administering AT-1001/Larazotide/SEQ ID NO: 15 (i.e. 100% identity and the same length as present SEQ ID NO: 1) to treat celiac disease/leaky gut/endothelial cell tight junction permeability in a subject (please refer to the entire specification particularly the abstract; paragraphs 2-5, 24-26, 30; Examples; claims). Fasano et al. teach formulations of a delayed release tablet for oral administration and contacting the intestine with SEQ ID NO: 15 (i.e. formulated for targeted release in the small and/or large intestine; please refer to the entire specification particularly paragraph 5). Fasano et al. teach dosages of 1 g to 1 g preferably 1 mg to 1000 mg and specifically 12 mg (please refer to the entire specification particularly paragraphs 31 and 32). Fasano et al. teach daily administration (please refer to the entire specification particularly paragraph 32). 
However, Fasano et al. does not specifically teach D amino acids.
For present claims 41-44, 46, and 48-51, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41-44, 46, and 48-51, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for intestinal delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). In addition, Tamiz teaches formulations for pulmonary delivery, Acute Respiratory Distress Syndrome, and Acute Lung Injury (please refer to the entire specification particularly paragraphs 79, 80, 82, 83, 96, 97).
The claims would have been obvious because the substitution of one known element (i.e. L amino acid) for another (i.e. D amino acid) would have yielded predictable results (e.g. increased stability, increased half-life, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making present SEQ ID NO: 1 with D amino acids) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 41-44, 46, and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Perrow et al. U.S. Patent Application Publication 2016/0022760; Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013; and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011.
For present claims 41-44, 46, and 48-51, Perrow et al. teach methods of administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) to subjects with celiac disease/leaky gut/endothelial cell tight junction permeability (please refer to the entire specification particularly the abstract; paragraphs 6-8, 26-71; Examples; claims). Perrow et al. teach formulations for targeted release in the small and/or large intestines (please refer to the entire specification particularly paragraphs 26, 65, 66). Perrow et al. teach dosages of about 0.25 mg to about 1 mg or about 0.1 mg to about 2 mg (please refer to the entire specification particularly paragraphs 6, 61). Perrow et al. teach twice daily administration (please refer to the entire specification particularly paragraphs 7, 62). 
However, Perrow et al. does not specifically teach D amino acids.
For present claims 41-44, 46, and 48-51, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41-44, 46, and 48-51, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for intestinal delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). In addition, Tamiz teaches formulations for pulmonary delivery, Acute Respiratory Distress Syndrome, and Acute Lung Injury (please refer to the entire specification particularly paragraphs 79, 80, 82, 83, 96, 97).
The claims would have been obvious because the substitution of one known element (i.e. L amino acid) for another (i.e. D amino acid) would have yielded predictable results (e.g. increased stability, increased half-life, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making present SEQ ID NO: 1 with D amino acids) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-43, 46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,058,902. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of U.S. Patent No. 11,058,902 are drawn to methods of administering SEQ ID NO: 1/larazotide with D amino acids in a sustained or controlled release formulation that releases about 0.5 to about 5mg to the small and/or large intestines of a subject and wherein administration is more than once daily.

Claims 41, 42, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 37-58 of copending Application No. 17/239,056 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in copending Application No. 17/239,056 (reference application) are drawn to methods of administering SEQ ID NO: 1 wherein all non-glycine amino acids are D amino acids which is released in the small and/or large intestine and wherein SEQ ID NO: 1 is administered once or twice a day.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 41, 42, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/172,387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in copending Application No. 17/172,387 (reference application) are drawn to methods of administering SEQ ID NO: 1 wherein all non-glycine amino acids are D amino acids which is released in the small and/or large intestine and wherein SEQ ID NO: 1 is administered once or twice a day.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 41-44, 46, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-12, 15-20, 22-25, 28, 30, and 54 of copending Application No. 17/046,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in copending Application No. 17/046,013 (reference application) are drawn to methods of administering larazotide with D amino acids to subjects with inflammatory liver disease, fatty liver disease, NAFLD, or NASH to reduce intestinal barrier dysfunction and wherein the dosage is 0.5 to about 5 mg and administration is more than once daily.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 41-44, 46, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 16/484,486 in view of Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013 and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011. 
Copending Application No. 16/484,486 claims methods of administering larazotide to a subject with environmental enteropathy (EE) wherein larazotide is released in the small and/or large intestine at a dose of about 0.1 mg to about 5 mg more than once daily.
However, copending Application No. 16/484,486 does not specifically claim D amino acids.
For present claims 41-44, 46, and 48-51, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41-44, 46, and 48-51, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for intestinal delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). In addition, Tamiz teaches formulations for pulmonary delivery, Acute Respiratory Distress Syndrome, and Acute Lung Injury (please refer to the entire specification particularly paragraphs 79, 80, 82, 83, 96, 97).
The claims would have been obvious because the substitution of one known element (i.e. L amino acid) for another (i.e. D amino acid) would have yielded predictable results (e.g. increased stability, increased half-life, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making present SEQ ID NO: 1 with D amino acids) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 41, 42, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-24 of copending Application No. 16/982,115 in view of Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013 and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011. 
Copending Application No. 16/982,115 claims a method of administering a larazotide to the gastrointestinal tract of a subject.
However, copending Application No. 16/982,115 does not specifically claim D amino acids, dosage, or timing of administration.
For present claims 41-44, 46, and 48-51, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41-44, 46, and 48-51, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for intestinal delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). In addition, Tamiz teaches formulations for pulmonary delivery, Acute Respiratory Distress Syndrome, and Acute Lung Injury (please refer to the entire specification particularly paragraphs 79, 80, 82, 83, 96, 97).
The claims would have been obvious because the substitution of one known element (i.e. L amino acid) for another (i.e. D amino acid) would have yielded predictable results (e.g. increased stability, increased half-life, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making present SEQ ID NO: 1 with D amino acids; utilizing a specific dosage to treat a disease or condition, utilizing a specific timing of administration to treat a specific disease or condition) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 41-44, 46, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-17, 19, 21, 25, 28, and 44 of copending Application No. 16/971,741 in view of Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013 and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011. 
Copending Application No. 16/971,741 claims a method of preventing or treating intestinal epithelial paracellular permeability comprising administering a microorganism and more specifically a bacteriophage encoding SEQ ID NO: 1/larazotide to the gastrointestinal tract of a subject.
However, copending Application No. 16/971,741 does not specifically claim D amino acids, dosage, or timing of administration.
For present claims 41-44, 46, and 48-51, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41-44, 46, and 48-51, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for intestinal delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). In addition, Tamiz teaches formulations for pulmonary delivery, Acute Respiratory Distress Syndrome, and Acute Lung Injury (please refer to the entire specification particularly paragraphs 79, 80, 82, 83, 96, 97).
The claims would have been obvious because the substitution of one known element (i.e. L amino acid) for another (i.e. D amino acid) would have yielded predictable results (e.g. increased stability, increased half-life, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making present SEQ ID NO: 1 with D amino acids; utilizing a specific dosage to treat a disease or condition, utilizing a specific timing of administration to treat a specific disease or condition) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freeman, 2014, Emerging drugs for celiac disease, Expert Opin Emerging Drugs, 20(1): 129-135.
Veeraraghavan et al., 2015, Celiac disease 2015 update: new therapies, Expert Rev Gastroenterol Hepatol, 9(7): 913-927.
Kurada et al., 2016, Current and novel therapeutic strategies in celiac disease, Expert Rev of Clinical Pharmacology, 9(9): 1211-1223.
Silva et al., 2012, Increased Bacterial Translocation in Gluten-Sensitive Mice Is Independent of Small Intestinal Paracellular Permeability Defect, Dig Dis Sci, 57(1): 38-47.
Paterson et al., 2007, The safety, tolerance, pharmacokinetic and pharmacodynamics effects of single doses of AT-1001 in coeliac disease subjects: a proof of concept study, Aliment Pharmacol Ther, 26: 757-766.
Perez et al., 2012, Non-dietary therapeutic clinical trials in coeliac disease, European Journal of Internal Medicine, 23: 9-14.
Gopalakrishnan et al., 2012, Larazotide acetate regulates epithelial tight junctions in vitro and in vivo, Peptides, 35: 86-94.
Kelly et al., 2013, Larazotide acetate in patients with coeliac disease undergoing a gluten challenge: a randomized placebo-controlled study, Aliment Pharmacol Ther, 37: 252-262.
Vanga et al., 2014, Novel Therapeutic Approaches for Celiac Disease, Discovery Medicine, 17(95): 285-293.
Szaflarska-Poplawska, 2015, Non-dietary methods in the treatment of celiac disease, Prz Garstroenterol, 10(1): 12-17.
Leffler et al., 2012, A Randomized, Double-Blind Study of Larazotide Acetate to Prevent the Activation of Celiac Disease During Gluten Challenge, Am J Gastroenterol, 107: 1554-1562.
Leffler et al., 2015, Larazotide Acetate for Persistant Symptoms of Celiac Disease Despite a Gluten-Free Diet: A Randomized Controlled Trial, Gastroenterology, 148(7): 1311-1319.
McCarville et al., 2015, Pharmacological approaches in celiac disease, Current Opinion in Pharmacology, 25: 7-12.
Khaleghi et al., 2016, The potential utility of tight junction regulation in celiac disease: focus on larazotide acetate, Therapeutic Advances in Gastroenterology, 9(1): 37-49.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658